DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 10 - 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 10, several of the features of this claim were known in the art as evidenced by FRUMKIN et al (U.S. PG Pub. No. 2019/0278600), which anticipates the features of parent claim 8 (discussed below). In particular, FRUMKIN discloses bypassing a load of a sparse submatrix of an input matrix at: ¶ [0013](“[V]arious embodiments utilize a tiling approach that divides a sparse matrix into submatrices, many of which will include only zero-value entities. These empty tiles can be ignored for purposes of the computation, and only the tiles with non-zero entries processed…”); ¶¶ [0054]-[0055](“The tiles can be analyzed and any tile including only zero-value elements, or any empty tiles, can be discarded 506 or ignored for purposes of the matrix multiplication operation… As mentioned, in some embodiments an cache (or other such cache or temporary storage) can be used rather than shared memory. A tile of the sparse matrix can be loaded into the L1 cache then multiplied by the dense matrix.”) See, also, ¶¶ [0025]-[0026]; and, see, ¶¶ [0017], [0020]-[0021] and FIG. 1 for structure. However, FRUMKIN does not disclose bypassing the matrix multiply operation on the matrix accelerator in response to detection of a second submatrix of the input matrix, the second submatrix having a limited number of non-zero values and sending a message to a processing resource external to the matrix accelerator, the message to indicate bypass of the second submatrix.
With regards to claims 11 - 12, these claims depend from claim 10 and therefore incorporate the features of that claim that were found allowable. These claims are found allowable for the same reasons as were provided with respect to their parent claim(s).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “matrix accelerator”, “decoder” and “load filter” in claims 1 - 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 5, 7 - 9, 13 - 18, 20, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by FRUMKIN et al (U.S. PG Pub. No. 2019/0278600).

With regards to claim 1, FRUMKIN discloses a processing resource including a matrix accelerator at ¶ [0013](“These empty tiles can be ignored for purposes of the computation, and only the tiles with non-zero entries processed, which reduces resource requirements for the processing…, which enables the values to be multiplied correctly against, for example, values of a dense matrix); ¶ [0021](“[T]he matrix multiplication is implemented on a single GPU that includes multiple streaming multiprocessors (SMs). SMs can work independently and in parallel. Each SM can be assigned one or more of the tiles of the sparse matrix for processing… and can perform the appropriate multiplication of those tiles times the dense matrix”); and a decoder See, also, ¶¶ [0017], [0020]-[0021] and FIG. 1 for structure.
FRUMKIN discloses the matrix accelerator includes a load filter to bypass a load of a sparse submatrix of an input matrix at: ¶ [0013](“[V]arious embodiments utilize a tiling approach that divides a sparse matrix into submatrices, many of which will include only zero-value entities. These empty tiles can be ignored for purposes of the computation, and only the tiles with non-zero entries processed…”); ¶¶ [0054]-[0055](“The tiles can be analyzed and any tile including only zero-value elements, or any empty tiles, can be discarded 506 or ignored for purposes of the matrix multiplication operation… As mentioned, in some embodiments an cache (or other such cache or temporary storage) can be used rather than shared memory. A tile of the sparse matrix can be loaded into the L1 cache then multiplied by the dense matrix.”) See, also, ¶¶ [0025]-[0026]; and, see, ¶¶ [0017], [0020]-[0021] and FIG. 1 for structure.
FRUMKIN discloses an encoded set of data (e.g., “NestedCSR”) associated with the input matrix at: ¶¶ [0028]-[0031](“An advantage of such an approach is that each tile will have a small range of indices, allowing for an eight bit index representation in some embodiments… a new compressed sparse format, referred to herein as ‘NestedCSR’”)(emphasis added); ¶¶ [0049]-[0050](“The matrix is a nested CSR matrix (such as is illustrated in the example of FIG. 3C) with a pointer to the various tiles. Each tile to be considered has a number of non-zero value elements… [I]t can be helpful to think of this structure as a “nested” sparse matrix, where each element of a CSR matrix is, in fact, another CSR matrix…”). See, also, ¶¶ [0017], [0020]-[0021] and FIG. 1 for structure.
FRUMKIN discloses a decoder to decode an encoded set of data (e.g., “NestedCSR”) associated with the input matrix to generate a decoded set of data, and further discloses decoding the encoded set of data is based on metadata (e.g., “indices” or “idx” or “pointer”) associated with the encoded set of data at ¶¶ [0054]-[0055]: “As part of the tiling algorithm, elements of the tiles can be provided 508 with individual indices using the tile identifiers and positional offsets. The elements of the individual tiles can then be multiplied 510 by the dense matrix.” See, also: ¶¶ [0030]-[0031](“A BB representation of sparse matrix vector multiplication (SpMV) c=Ab can be specified by the following code: … c[i]+=A(j)*b[idx[j]] … idx representing the index of elements of b”); ¶¶ [0025], [0049]-[0050]. See, also, ¶¶ [0017], [0020]-[0021] and FIG. 1 for structure.
FRUMKIN discloses the load filter bypasses the load of the sparse submatrix based on the metadata (e.g., “indices” or “idx” or “pointer”) associated with the encoded set of data at: ¶ [0026](“As illustrated, once the example sparse matrix 300 is divided into tiles or submatrices, sixteen of the twenty tiles can be determined to include zero value entities only. Accordingly, these tiles can be skipped and only the tiles 302 with non-zero entities can be considered”); ¶ [0028](“The indices can be reserved for entities with non-zero values”); ¶ [0050](“As mentioned, it can be helpful to think of this structure as a “nested” sparse matrix, where each element of a CSR matrix is, in fact, another CSR matrix. In addition to saving storage on index values with narrower data types, this also permits entire tiles to be skipped if they do not contain nonzero values”); ¶ [0054](“ The tiles can be analyzed and any tile including only zero-value elements, or any empty tiles, can be discarded 506 or ignored for purposes of the matrix multiplication operation”)
With regards to claim 2, FRUMKIN discloses the decoder is to provide the metadata (e.g., “indices” or “idx” or “pointer”) associated with the encoded set of data to the load filter at: ¶¶ [0030]-[0031](“A BB representation of sparse matrix vector multiplication (SpMV) c=Ab can be specified by the following code: … c[i]+=A(j)*b[idx[j]] … idx representing the index of elements of b”); ¶¶ [0025]-[0026], [0028], [0049]-[0050], [0054]. See, also, ¶¶ [0017], [0020]-[0021] and FIG. 1 for structure. 
With regards to claim 3, FRUMKIN discloses the metadata associated with the encoded set of data includes a significance map, the significance map to indicate a zero (“empty”) or non-zero value (“sparse” or “dense”) for a bitstream of the decoded set of data at ¶ [0028] and FIG. 3C: “As an example, FIG. 3C illustrates an example of a sparse matrix 340 in a nested matrix format, including empty tiles (white), as well as sparse and dense tiles, where each of those tiles or submatrices is itself a sparse or dense matrix. Such a nested CSR (or CSC) format can be used advantageously as discussed herein.”

    PNG
    media_image1.png
    385
    604
    media_image1.png
    Greyscale

With regards to claim 4, FRUMKIN discloses the decoder (the decoding of the “NestedCSR”) is included in the matrix accelerator and the matrix accelerator is to read one or more encoded submatrices as input at ¶¶ [0054]-[0055]: “As part of the tiling algorithm, elements of the tiles can be provided 508 with individual indices using the tile identifiers and positional offsets. The elements of the individual tiles can then be multiplied 510 by the dense matrix.” See, also: ¶¶ [0030]-[0031](“A BB representation of sparse matrix vector multiplication (SpMV) c=Ab can be specified by the following code: … c[i]+=A(j)*b[idx[j]] … idx representing the index of elements of b”); ¶¶ [0025], [0049]-[0050]. See, also, ¶¶ [0017], [0020]-[0021] and FIG. 1 for structure.
With regards to claim 5, FRUMKIN discloses the matrix accelerator includes multiple processing elements at ¶ [0021]; to wit: “In some embodiments the matrix multiplication is implemented on a single GPU that includes multiple streaming multiprocessors (SMs). SMs can work independently and in parallel. Each SM can be assigned one or more of the tiles of the sparse matrix for processing as discussed later herein, and can perform the appropriate multiplication of those tiles times the dense matrix.”
With regards to claim 7, FRUMKIN discloses the processing resource additionally includes a hardware logic unit to perform an operation (e.g., discard) for a bypassed submatrix of the input matrix at ¶ [0054] and FIG. 5: “The tiles can be analyzed and any tile including only zero-value elements, or any empty tiles, can be discarded 506 or ignored for purposes of the matrix multiplication operation.”
With regards to claim 8, FRUMKIN discloses, on a general-purpose graphics processing unit including a matrix accelerator at ¶ [0021], and tracking, via zero detection circuitry, zero-value operands of matrices to be input to a matrix accelerator and bypassing a matrix multiply operation on the matrix accelerator in response to detection of a zero-value operand, the zero-value operand associated with a first submatrix of an input matrix, wherein the first submatrix is a zero-value submatrix at: ¶ [0013](“[V]arious embodiments utilize a tiling approach that divides a sparse matrix into submatrices, many of which will include only zero-value entities. These empty tiles can be ignored for purposes of the computation, and only the tiles with non-zero entries processed…”); ¶¶ [0054]-[0055](“The tiles can be analyzed and any tile including only zero-value elements, or any empty tiles, can be discarded 506 or ignored for purposes of the matrix multiplication operation… As mentioned, in some embodiments an cache (or other such cache or temporary storage) can be used rather than shared memory. A tile of the sparse matrix can be loaded into the L1 cache then multiplied by the dense matrix.”) See, also, ¶¶ [0025]-[0026]; and, see, ¶¶ [0017], [0020]-[0021] and FIG. 1 for structure. 
With regards to claim 9, FRUMKIN discloses the input matrix is a zero-value matrix and all matrix multiply operations on the matrix accelerator are bypassed for the zero-value matrix at ¶ [0021], and tracking, via zero detection circuitry, zero-value operands of matrices to be input to a matrix accelerator and bypassing a matrix multiply operation on the matrix accelerator in response to detection of a zero-value operand, the zero-value operand associated with a first submatrix of an input matrix, wherein the first submatrix is a zero-value submatrix at: ¶ [0013](“[V]arious embodiments utilize a tiling approach that divides a sparse matrix into submatrices, many of which will include only zero-value entities. These empty tiles can be ignored for purposes of the computation, and only the tiles with non-zero entries processed…”); ¶¶ [0054]-[0055]. See, also, ¶¶ [0025]-[0026]; and, see, ¶¶ [0017], [0020]-[0021] and FIG. 1 for structure.
With regards to claim 13, FRUMKIN discloses tracking, via the zero detection circuitry, zero-value operands of matrices to be input to a matrix accelerator includes generating a submatrix map for a first input matrix, the submatrix map to identify a zero-value submatrix for the first input matrix at ¶ [0028] and FIG. 3C: “As an example, FIG. 3C illustrates an example of a sparse matrix 340 in a nested matrix format, including empty tiles (white), as well as sparse and dense tiles, where each of those tiles or submatrices is itself a sparse or dense matrix. Such a nested CSR (or CSC) format can be used advantageously as discussed herein.”

    PNG
    media_image1.png
    385
    604
    media_image1.png
    Greyscale


With regards to claim 14, FRUMKIN discloses a memory device; and a graphics processor (“GPU”) coupled with the memory device at ¶¶ [0017], [0020]-[0021] and FIG. 1. The steps performed by the apparatus of this claim are anticipated by FRUMKIN for the same reasons as were presented with respect to claim 1, which is an apparatus claim performing these same steps.
With regards to claim 15, the steps performed by the apparatus of this claim are anticipated by FRUMKIN for the same reasons as were presented with respect to claim 2, which is an apparatus claim performing these same steps.
With regards to claim 16, the steps performed by the apparatus of this claim are anticipated by FRUMKIN for the same reasons as were presented with respect to claim 3, which is an apparatus claim performing these same steps.
With regards to claim 17, the steps performed by the apparatus of this claim are anticipated by FRUMKIN for the same reasons as were presented with respect to claim 4, which is an apparatus claim performing these same steps.
With regards to claim 18, the steps performed by the apparatus of this claim are anticipated by FRUMKIN for the same reasons as were presented with respect to claim 5, which is an apparatus claim performing these same steps.
With regards to claim 20, the steps performed by the apparatus of this claim are anticipated by FRUMKIN for the same reasons as were presented with respect to claim 7, which is an apparatus claim performing these same steps.




(continued on next page)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over FRUMKIN et al (U.S. PG Pub. No. 2019/0278600) in view of SHAH et al (U.S. PG Pub. No. 20100299656).
With regards to claim 6, FRUMKIN discloses the matrix accelerator includes multiple processing elements and configured to process one or more submatrices of a set of input matrix data at ¶ [0021]; see, also ¶¶ [0023], [0025], [0030]-[0031](“A BB representation of sparse matrix vector multiplication (SpMV) c=Ab can be specified by the following code: … c[i]+=A(j)*b[idx[j]] … idx representing the index of elements of b”); ¶ [0054]. However, FRUMKIN does not specify the multiple processing elements are arranged as a systolic array. However, this limitation was known in the art.
SHAH discloses the multiple processing elements are arranged as a systolic array at ¶¶ [0087]-[0088]: “Systolic arrays have found applications in domains such as, for example, matrix multiplication… Consider an example of matrix multiplication on systolic arrays. Suppose that one has two matrices A[M                        
                            ×
                        
                    N] and B[N                        
                            ×
                        
                    R] and one has to compute the product.” At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to arrange the multiple processing elements are arranged a systolic array, as taught by SHAH, when performing matrix multiplication using a matrix accelerator including multiple processing elements, as taught by FRUMKIN.  The motivation for doing so comes from SHAH, which discloses, “Systolic arrays have found applications in domains such as, for example, matrix multiplication and LU decomposition due to their ability to perform concurrent operations on large number of inputs..”  (SHAH, ¶ [0087]).  Therefore, it would have been obvious to combine SHAH with FRUMKIN to obtain the invention specified in this claim.
With regards to claim 19, the steps performed by the apparatus of this claim are obvious over the combination of FRUMKIN and SHAH for the same reasons as were presented with respect to claim 6, which is an apparatus claim that renders obvious these same steps.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/Primary Examiner, Art Unit 2668